Guy, J.
This action is brought to recover the value of goods sold and delivered.
The complaint alleges that the plaintiff is a foreign corporation, but neither the complaint nor the answer alleges that the plaintiff was doing business ■ in this State, or, that the goods were sold or delivered within the State.
' The contract sued on, to deliver goods “ f.o.b.” in Illinois, was an Illinois contract. See 35 Cyc. 174; Cahen v. Platt, 69 N. Y. 348. The learned trial judge dismissed the complaint on the ground that the plaintiff corporation was doing business within the State.and had not obtained a certificate as required by section 15 of the General Corporation Law. There was no evidence on which to base the finding, and the dismissal of the complaint was error. See Bremer v. Ring, *637146 App. Div. 724; Singer Sewing Machine Co., v. Foster, 76 Misc. Rep. 641; Acorn Brass Mfg. Co. v. Rutenberg, 147 App. Div. 533.
Seabury and Bijltr, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.